     Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 1 of 14 PageID #: 14986



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON


DON BLANKENSHIP,

              Plaintiff,

v.                                         Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC et al.,

              Defendants.


                        MEMORDANDUM OPINION AND ORDER


              Pending are the objection by the defendant Fox News

Network, LLC (“Fox News”) to the Magistrate Judge’s order granting

the plaintiff’s motion to compel, filed on October 5, 2020 (ECF

No. 589); Fox News’s motion to stay the Magistrate Judge’s order,

filed on October 5, 2020 (ECF No. 590); Fox News’s motion for

leave to file a reply in support of its objection, filed on

October 19, 2020 (ECF No. 596); and the plaintiff’s motion for

leave to file a sur-reply in opposition to Fox News’s objection,

filed on October 22, 2020 (ECF No. 599).


                                I.    Background


              In the operative amended complaint, the plaintiff

alleges that, during the 2018 election cycle, in which he

campaigned for the Republican nomination to be United States

Senator from West Virginia, “mainstream” Republicans engaged in a
  Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 2 of 14 PageID #: 14987



“clandestine campaign” along with “contacts in the establishment

media, including Fox News in particular,” to defeat the

plaintiff’s candidacy.     ECF No. 14 ¶¶ 3-4.      As part of this

“concerted plot,” the plaintiff alleges that, in the days leading

up to the West Virginia Republican primary election, numerous news

media outlets, including Fox News and several of its reporters and

contributors, falsely referred to him as a “‘convicted felon,’”

resulting in his losing the primary election and sustaining

reputational and financial injuries.        Id. ¶ 6; see also id. ¶¶ 24,

190.   Based on these allegations, plaintiff asserts claims against

Fox News, along with many other news media outlets and figures,

for defamation and conspiracy to defame (Count I) and false light

invasion of privacy and conspiracy (Count II).          See id. ¶¶ 222-

250.


           During discovery, Fox News proposed to collect and

produce materials from 16 custodians who were likely to have been

involved in the matters alleged in the amended complaint.            See ECF

No. 589 at 6.    The plaintiff, however, complained that the

proposed field of custodians was too limited and filed a motion to

compel production from 37 named individuals, which included the 16

identified by Fox News, as well as other unnamed individuals, all

of whom the plaintiff sought to designate as custodians.            See ECF

No. 486; ECF No. 536; ECF No. 551.        Fox News divides these

proposed custodians into five categories:

                                      2
    Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 3 of 14 PageID #: 14988



       1.    seven individuals alleged to have made defamatory
             statements as well as personnel involved in producing
             the programs on which the statements were made (Andrew
             Napolitano, Neil Cavuto, John Layfield, Bradley
             Blakeman, Stephanie Hamill, Elizabeth MacDonald, Chris
             Stirewalt, and others) 1;

       2.    eight commentators appearing on programs other than
             those on which the plaintiff alleges he was defamed
             (Bret Baier, Martha MacCallum, Dana Perino, Tucker
             Carlson, Sean Hannity, Karl Rove, Peter Doocy, and
             Melissa Francis);

       3.    six Fox News senior business executives (John Fiedler,
             Danny O’Brien, Sharri Berg, Irena Briganti, Suzanne
             Scott, and Jay Wallace);

       4.    fifteen current or former executives or directors of Fox
             Corporation or its predecessor 21st Century Fox, Inc.
             (Rupert Murdoch, Lachlan Murdoch, James Murdoch, Viet D.
             Dinh, Chase Carey, Anne Dias, Roland A. Hernandez,
             Jacques Nasser, Paul D. Ryan, Sir Roderick Eddington,
             Delphine Arnault, David DeVoe, Robert Silberman, Tidjane
             Thiam, and Jim Breyer); and

       5.    one executive of Fox Television Studios (Jack
             Abernathy).

See ECF No. 565 at 2 n.1; ECF No. 589 at 6 n.1, 7-9.


             The plaintiff argued that collection and production from

the expanded list of custodians is relevant in light of his claim

that Fox News conspired with establishment Republicans to defame

him.    See ECF No. 536; ECF No. 551.        He asserted that a close

relationship between establishment Republicans and Fox News



1 Fox News states that, in addition to Chris Stirewalt, personnel
involved in producing the programs at issue include Dana Blanton,
Danielle Blue, Joanna Chow, Ralph Giordano, Marie Harf, Veronica
Martin, Pam Ritter, Michael Robinson, and Gary Villapiano. See
ECF No. 589 at 6 n.1.

                                        3
  Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 4 of 14 PageID #: 14989



officers has been well-documented in the press and that

designating as custodians Fox News officials – especially senior

level officials – beyond those involved in producing the programs

on which the allegedly defamatory statements were made would be

probative of his conspiracy claims.        See ECF No. 536; ECF No. 551.


           In a September 21, 2020 order, the Magistrate Judge

granted the plaintiff’s motion to compel.         See ECF No. 573 at 28-

34.   The Magistrate Judge rejected Fox News’s argument that the

plaintiff’s requested expansion of custodians was based on

speculation.   See id.    The Magistrate Judge explained that the

amended complaint alleges a conspiracy between Fox News and

establishment Republicans to defame the plaintiff and that such a

conspiracy would likely involve senior Fox News officials beyond

those who produced the programs on which the allegedly defamatory

statements were made.     See id.    The Magistrate Judge also pointed

to documentation – specifically, press reports cited in the

plaintiff’s briefing – evidencing an “intertwining relationship

between [Fox News] executives and Board members” and “high-ranking

Republican officials.”     Id. (citing ECF No. 551 at 20-23).         The

Magistrate Judge further noted that some Fox News broadcasts had

accurately reported that the plaintiff had been convicted of a

misdemeanor, indicating that Fox News was aware of the falsity of

the allegedly defamatory statements made in other broadcasts, and

concluded that the plaintiff was thus entitled to seek discovery

                                      4
    Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 5 of 14 PageID #: 14990



from the additional requested custodians in order to explore

further evidence of actual malice.          See id. 2


             Fox News timely filed its objection to the Magistrate

Judge’s order granting the plaintiff’s motion to compel and filed

a motion to stay the order’s enforcement pending resolution of the

objection.     See ECF No. 589; ECF No. 590.        The parties have

briefed the objection and motion to stay and have filed motions

for leave to submit additional briefing on the objection.              See EFC

No. 589; EFC No. 590; ECF No. 593; ECF No. 594; ECF No. 596; ECF

No. 597; ECF No. 599.


                             II.   Legal Standard


             A magistrate judge’s order on a non-dispositive matter

is not to be modified or set aside unless it is “clearly erroneous

or contrary to law.”       Fed. R. Civ. P. 72(a).       “The ‘clearly

erroneous’ standard applies to factual findings, while legal

conclusions will be rejected if they are ‘contrary to law.’”               Sky

Angel U.S., LLC v. Discovery Commc’ns, LLC, 28 F. Supp. 3d 465,



2 The Magistrate Judge also ruled that the plaintiff’s production
requests from the expanded list of custodians was proportional to
the needs of the case, that First Amendment concerns did not alter
the analysis, and that shifting the cost of additional discovery
to the plaintiff was not appropriate. See ECF No. 573 at 28-34.
Although Fox News quibbles with the Magistrate Judge’s observation
that it had been dragging its feet in discovery, see ECF No. 589
at 7 n.2, Fox News does not ultimately object to these rulings.

                                        5
  Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 6 of 14 PageID #: 14991



479 (D. Md. 2014).     Under the “clearly erroneous” standard, “[a]

district court should reverse a magistrate judge’s decision in a

discovery dispute . . . only if the district court is left with a

definite and firm conviction that a mistake has been made.”            Marks

v. Global Mortg. Grp., Inc., 218 F.R.D. 492, 495 (S.D.W. Va. 2003)

(citing Clark v. Milam, 155 F.R.FD. 546, 547 (S.D.W. Va. 1994)).

“Although the ‘contrary to law’ standard permits plenary review of

legal conclusions, decisions related to discovery disputes . . .

are accorded greater deference.”          Stonecrest Partners, LLC v. Bank

of Hampton Roads, 770 F. Supp. 2d 778, 782 (E.D.N.C. 2011)

(internal citation omitted) (citing, inter alia, In re Outsidewall

Tire Litig., 267 F.R.D. 466, 470 (E.D. Va. 2010)).


           In light of the discretion given to a magistrate judge

in the resolution of nondispositive discovery disputes, the court

should only overrule a magistrate judge’s determination if this

discretion is abused.     Patrick v. PHH Mortg. Corp., 298 F.R.D.

333, 336 (N.D.W. Va. 2014).      “The objecting party bears the ‘high

burden’ of demonstrating that a magistrate judge’s non-dispositive

ruling is clearly erroneous or contrary to law.”          Courtland Co.,

Inc. v. Union Carbide Corp., No. 2:19-cv-00894, 2021 WL 1320714,

at *4 (S.D.W. Va. Apr. 8, 2021) (quoting Certusview Techs., LLC v.

S&N Locating Servs., LLC, No. 2:13cv346, 2014 WL 12603191, at *2

(E.D. Va. Sept. 19, 2014)).




                                      6
    Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 7 of 14 PageID #: 14992



                               III. Discussion


             In its objection, Fox News challenges the Magistrate

Judge’s decision to compel the designation of individuals listed

in categories 3, 4, and 5, as set forth earlier herein, as

custodians from whom discoverable materials are to be collected

and produced. 3


             First, Fox News argues that the Magistrate Judge clearly

erred in compelling discovery from the six Fox News senior

business executives listed in category 3 earlier herein.              See ECF

No. 589 at 11-14.      Primarily, Fox News asserts that the ruling is

clearly erroneous because the Magistrate Judge incorrectly

concluded that the amended complaint adequately alleged a

relationship between the six senior executives and establishment

Republicans.      See id.   Fox News points out that the plaintiff does

not identify a connection between these six specific executives

and establishment Republicans in its amended complaint or briefing

and, citing out-of-circuit decisions, argues that a request for

discovery from a corporate party’s senior executives should be

denied absent a showing that the executives have personal

knowledge of or involvement in the events at issue.             See id. at



3 Notably, Fox News expressly states that it does not object to
the Magistrate Judge’s order insofar as it compels the designation
of individuals identified in categories 1 and 2 as custodians.
See ECF No. 589 at 10-11.

                                        7
    Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 8 of 14 PageID #: 14993



12-13.    Fox News further argues that the Magistrate Judge’s

decision granting the plaintiff’s motion to compel with respect to

Fox News’s six executives is incongruous with his decision denying

the plaintiff’s motion to compel the designation of additional

custodians with respect to defendants MSNBC Cable LLC (“MSNBC”)

and Cable News Network, Inc. (“CNN”).          See ECF No. 589 at 13-14;

see also ECF No. 484; ECF No. 489; ECF No. 573 at 34-47.


             The court is not persuaded by Fox News’s argument.               The

Magistrate Judge determined that the amended complaint’s

allegations and press reports regarding a relationship between Fox

News’s senior officials and establishment Republicans provided a

sufficient basis for compelling the requested discovery from the

six executives, and the court is not left with a definite and firm

conviction that this determination was a mistake.             More

specifically, the court is not persuaded by Fox News’s assertion

that, in order to justify such discovery, the plaintiff was

obligated to provide evidence connecting each of the six specific

executives with particular establishment Republicans. 4              To the


4 Fox News argues in passing that “[m]ere ‘speculation that an
individual’s position as a senior executive might increase the
relevance of his files is not a basis for designating him as a
custodian.’” ECF No. 589 at 13 (brackets omitted) (quoting Mortg.
Resol. Serv., LLC v. JPMorgan Chase Bank, N.A., 2017 WL 2305398,
at *3 (S.D.N.Y. May 18, 2017)). To the extent Fox News asserts
that the Magistrate Judge relied on such speculation, the court is
not persuaded. As the Magistrate Judge explained, the fact that
the six individuals at issue are Fox News senior executives makes
it more likely that they would have discoverable information
                                        8
    Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 9 of 14 PageID #: 14994



extent Fox News attempts to bolster its position by asserting that

executives are entitled to heightened protection from discovery

requests generally, the very cases it cites are to the contrary.

See Assured Guar. Mun. Corp. v. UBS Real Estate Sec. Inc., Nos. 12

Civ. 1579(HB)(JCF), 12 Civ. 7322(HB)(JCF), 2013 WL 1195545, at *4

(S.D.N.Y. March 25, 2013) (“[N]o special exemptions from discovery

exist for senior executives who possess relevant information . . .

.”); see also Haber v. ASN 50th Street, LLC, 272 F.R.D. 377, 382

(S.D.N.Y. 2011) (“There is . . . no blanket prohibition on taking

discovery from high-level executives.”). 5


             Nor is the court persuaded that the Magistrate Judge’s

decision to grant the plaintiff’s motion with respect to Fox News

is inconsistent with his decision to deny the plaintiff’s motions

with respect to MSNBC and CNN.         Unlike with Fox News, the

Magistrate Judge denied the plaintiff’s motions to compel MSNBC


regarding Fox News’s coordinated efforts with establishment
Republicans to defeat the plaintiff’s candidacy. See Mortg.
Resol. Serv., 2017 WL 2305398, at *3 (discovery request is
speculative when the individual’s position as an executive makes
it no more likely that he or she has relevant information).
5 Fox News’s argument that a party’s senior executives are
protected from being designated as custodians unless the party
seeking such designation shows they possess unique, personal
knowledge or information about the events underlying the case
appears to call for application of the so-called “apex doctrine,”
which the Fourth Circuit has not adopted and which typically
applies only to protect senior executives from attending costly
and distracting depositions rather than from merely collecting and
producing documents. See Rosinbaum v. Flowers Foods, Inc., 238 F.
Supp. 3d 738, 748-50 (E.D.N.C. 2017).

                                        9
 Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 10 of 14 PageID #: 14995



and CNN to designate certain executives as custodians.           However,

the different rulings are the result of differences in the

underlying motions.


          With respect to MSNBC, the Magistrate Judge concluded

that the plaintiff’s evidence – which, rather than numerous news

reports connecting the executives to establishment Republicans,

consisted of emails that do not involve any of the executives at

issue – was insufficient to demonstrate the relevance of any

materials that might be collected from the executives.           See ECF

No. 573 at 35-36; ECF No. 551 at 28.        The Magistrate Judge also

agreed with MSNBC that, because most of the individuals identified

were executives of NBCUniversal, LLC (“NBCUniversal”) and Comcast

Corporation instead of MSNBC, there remained a dispute whether

MSNBC had control, custody, or possession of any of the

executives’ documents.     See ECF No. 573 at 36; ECF No. 563 at 13;

see also Fed. R. Civ. P. 34(a)(1).        Further, the Magistrate Judge

explained that, if the plaintiff sought production from

NBCUniversal executives, he should do so in the related case,

Blankenship v. NBCUniversal LLC, No. 2:20-cv-00278 (S.D.W. Va.).

See ECF No. 573 at 36.


          Likewise, with respect to CNN, the Magistrate Judge

explained that the plaintiff, unlike he had with Fox News,

presented no evidence or argument for expanding CNN’s custodians



                                     10
    Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 11 of 14 PageID #: 14996



to include the executives he identified.           See id. at 45-46; see

also ECF No. 551 at 28-32.         The Magistrate Judge also agreed with

CNN that many of the identified individuals were executives of

AT&T instead of CNN and that the plaintiff had not demonstrated

that CNN had control, custody, or possession of these executives’

documents.      See ECF No. 573 at 46; ECF No. 564 at 16-17. 6


             Because the Magistrate Judge decided to grant the motion

to compel Fox News for reasons that were absent from the motions

to compel MSNBC and CNN, which he denied, the differing results

provide no basis for objection.


             Second, Fox News argues that the Magistrate Judge

clearly erred in compelling discovery from the sixteen executives

and directors of Fox Corporation, 21st Century Fox, and Fox

Television Studios listed in categories 4 and 5 earlier herein.

See ECF No. 589 at 14-19.        Fox News asserts that Fox Corporation

is (and its predecessor, 21st Century Fox, was) Fox News’s parent

corporation, that Fox Television Studios is a separate



6 Fox News also points to the Magistrate Judge’s observation that,
because “CNN has represented . . . that it has performed a
reasonable investigation into which custodians could have
responsive documentation and still continues to search for
responsive documentation, the [Magistrate Judge] [wa]s hard-
repressed to find that compelled production in this instance is
warranted.” ECF No. 573 at 44 (emphasis in original). A review
of the Magistrate Judge’s order, however, reveals that this
observation was not made in relation to the plaintiff’s request to
compel CNN to designate executives as custodians.

                                        11
 Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 12 of 14 PageID #: 14997



corporation, and that the Magistrate Judge clearly erred by

ordering discovery from these separate corporations’ executives

and directors without first requiring the plaintiff to establish

that Fox News has control, custody, or possession of the

executives’ and directors’ documents.        See id. at 14-16; see Fed.

R. Civ. P. 34(a)(1).     Fox News notes that the Magistrate Judge

denied the plaintiff’s motions to compel with respect to MSNBC and

CNN in part because the motions sought discovery from executives

of MSNBC’s and CNN’s parent corporations when the plaintiff had

not established that MSNBC and CNN had control, custody, or

possession of those executives’ documents.         See id. at 15-16.


          The court notes that, unlike MSNBC and CNN, Fox News did

not advance any argument before the Magistrate Judge that the

relief the plaintiff sought was improper because he had not shown

that Fox News had control, custody, or possession of executives’

and directors’ documents.     Compare ECF No. 563 at 13 and ECF No.

564 at 16-17, with ECF No. 565.       “Generally, a magistrate judge’s

ruling on a non-dispositive issue should not be disturbed based on

arguments not presented to him.”       Courtland, 2021 WL 1320714, at

*5 (citing Baird v. CCDC/CCSCC, No. 2:08-00044, 2008 WL 4999252,

at *2 (S.D.W. Va. Nov. 20, 2008)).        The court will not conclude

that the Magistrate Judge’s resolution of a discovery dispute was

clearly erroneous or contrary to law based on an argument raised




                                     12
 Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 13 of 14 PageID #: 14998



for the first time in an objection to his ruling when the argument

could have been raised with the Magistrate Judge.


          Lastly, Fox News argues that the Magistrate Judge

clearly erred in compelling discovery from the sixteen executives

and directors in categories 4 and 5 because neither the amended

complaint nor the plaintiff’s briefing establish a connection

between each of the sixteen executives or directors and particular

establishment Republicans.      For the reasons expressed earlier

herein, however, the court is not left with a definite and firm

conviction that the Magistrate Judge’s determination in this

regard was a mistake.


                             IV.   Conclusion


          For the foregoing reasons, it is ORDERED that:

     1.   Fox News’s objection to the Magistrate Judge’s order
          (ECF No. 589) be, and hereby it is, overruled;

     2.   Fox News’s motion to stay the Magistrate Judge’s order
          (ECF No. 590) be, and hereby it is, denied as moot;

     3.   Fox News’s motion for leave to file a reply in support
          of its objection (ECF No. 596) be, and hereby it is,
          granted; and

     4.   the plaintiff’s motion for leave to file a sur-reply in
          opposition to Fox News’s objection (ECF No. 599) be, and
          hereby it is, denied as moot.




                                     13
 Case 2:19-cv-00236 Document 919 Filed 06/08/21 Page 14 of 14 PageID #: 14999



          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER: June 8, 2021




                                     14
